Citation Nr: 1705187	
Decision Date: 02/21/17    Archive Date: 02/28/17

DOCKET NO.  12-26 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

The Veteran is represented by:  Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel

INTRODUCTION

The Veteran had on active service from September 4, 1986, to December 12, 1986, with subsequent periods of service in the U.S. Army National Guard.  The status of these additional periods of service have not all been verified as active duty for training (ACDUTRA) or inactive duty for training (INACTDUTRA).

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  These matters were before the Board in January 2015, at which they were remanded to the RO or Appeals Management Office (AMO) for additional development.  After the issuance of a July 2016 supplemental statement of the case, the claims have been remitted to the Board for further appellate review.


FINDINGS OF FACT

1.  The Veteran's low back disability was not incurred in or due to his active service, and there has not been a continuity of low back symptomatology since his active service.

2.  The Veteran's hypertension was not incurred in or due to a period of active service, and there has not been a continuity of symptomatology since his active service.

3.  The status of the Veteran's service on February 25, 1991, was a form of INACDUTRA called Additional Training Assembly.






CONCLUSIONS OF LAW

1.  A low back disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.309, 3.310 (2016).

2.  Hypertension was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.309, 3.310 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to both of the Veteran's claims at issue herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA's duty to notify the Veteran was satisfied by an April 2009 letter.

With respect to VA's duty to assist, the RO/Appeal Management Office (AMO) have obtained the Veteran's service treatment and personnel records, VA and private treatment records, and records associated with the Veteran's application for benefits from the Social Security Administration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Further, there was no indication in the record that additional evidence relevant to the issues being decided herein was available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Regarding the Veteran's low back disability, he was afforded a VA examination in June 2016.  The VA examiner reviewed the Veteran's claims file, administered a thorough clinical evaluation, and provided an etiological opinion that addresses the salient questions presented by the Veteran's claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

The Veteran was not provided a VA examination pursuant to his claim of entitlement to service connection for hypertension.   Generally, in order for a VA examination to be warranted, the evidence of record must "indicate" that a current disability "may be associated" with a veteran's military service or due to or aggravated by a service-connected disability.  38 U.S.C.A. § 5103A (d)(2); 38 C.F.R. § 3.159 (c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  This evidentiary requirement is a low threshold.  McLendon, 20 Vet. App. at 83.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus, but is too equivocal or lacking in specificity to support a decision on the merits; or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation. 

Herein, the evidence of record does not indicate an association between the Veteran's hypertension and his period of active service from September 4, 1986, to December 12, 1986.  While the holding in McLendon established a low threshold, the holding makes abundantly clear that there is, in fact, a threshold that must be met.  The Board is cognizant that the Veteran claims that his hypertension is related to this period of active service; however, the associated service treatment records did not demonstrate complaints or treatment for hypertension.  Further, there was no other evidence indicating that hypertension may be related to this period of active service.  The only evidence of record indicating an association between the Veteran's hypertension this period of military service is his assertions.  The Board finds the Veteran's assertions do not rise to the level of the "indication of an association" referred to in 38 U.S.C.A. § 5103A or in McLendon.  See also Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007). 

 If a veteran's mere contentions, standing alone, were enough to satisfy the "indication of an association" threshold, then that element of 38 U.S.C.A. § 5103A is meaningless.  An interpretation of a statute that renders part of the statutory language superfluous is to be avoided.  See Splane v. West, 216 F.3d 1058, 1068-69 (Fed. Cir. 2000) (holding that canons of construction require us to give effect to the clear language of statute and avoid rendering any portions meaningless or superfluous).  It is clear to the Board that more than a mere contention is required. 

As will be determined herein, the Veteran's period of service that includes February 25, 1991, is a form of INACDUTRA. Because hypertension is defined in the statutes and regulations as a "disease," as opposed to an "injury," service connection associated with a period INACDUTRA is unavailable as a matter of law.  Further, service connection associated with a period of ACDUTRA is only available for hypertension if the evidence demonstrates in-service incurrence.  As will be discussed herein, the only evidence of record suggesting in-service incurrence of hypertension is a February 25, 1991 examination, which the Board finds occurred during a period of INACDUTRA.  

Based on the above, the Board finds that affording the Veteran a VA examination is not required in order to satisfy VA's duty to assist with respect to his claim of entitlement to service connection for hypertension.

As referenced in the Introduction, after the Veteran's above-captioned claims were denied in September 2009 rating decision, he timely perfected an appeal to the Board.  In January 2015, the Board remanded these claims for additional development.  Specifically, the Board directed the AMO to (1) ask the Veteran to submit or identify any relevant evidence not already associated with the claims file and, if any, attempt to obtain that evidence; (2) attempt to obtain a list of the Veteran's periods of ACDUTRA and INACDUTRA and/or MMPA print outs, dated from December 13, 1986 to June 30, 1991, from the U.S. Army National Guard (ANG) and Defense Finance Accounting Service (DFAS); (3) make a formal finding as to all of the Veteran's dates of ACDUTRA and INACDUTRA between December 13, 1986 and June 30, 1993, if neither the ANG or DFAS is able to provide such a list; (4) schedule the Veteran for a VA examination to ascertain whether any current low back disability was incurred in or due to his period of active duty; and (5) if and only if, ANG/DFAS/AMO determines that the Veteran was serving on ACDUTRA at the time of a February 25, 1991 periodic examination, schedule the Veteran for a VA examination to ascertain whether his current hypertension was incurred during active service.

While these claims were in remand status, neither the ANG nor DFAS was able to provide a list of the Veteran's ACDUTRA and INACDUTRA periods dating from December 13, 1986 to June 30, 1991.  However, the AMO was provided with a list of the Veteran's periods of service during that period of time, as well as documentation showing that the status of the Veteran's service from February 1 to February 28, 1991 was a form of INACDUTRA.  The AMO found no evidence to support the Veteran's assertion that he was serving on ACDUTRA on February 25, 1991.  

In a June 2016 letter, the AMO provided the Veteran with a list of all of his periods of service from December 13, 1986 to June 30, 1991.  The AMO made a formal finding that, despite exhaustive efforts to confirm it, the Veteran was not serving on ACDUTRA on February 25, 1991.  The AMO also provided the Veteran with a VA examination in June 2016, with respect to his low back disability.  Thereafter, the denial of the Veteran's claims was confirmed and continued in a July 2016 supplemental statement of the case before they were remitted to the Board.

Based on the above, the Board finds that the AMO substantially complied with the January 2015 remand directives.  As such, another remand is not required for corrective action.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  As VA's duty to notify and assist have been satisfied, the Board will now address the merits of the Veteran's service connection claims.  

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 U.S.C.A. § 1113(b) (West 2014); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

The evidence of record establishes current diagnosis of hypertension and a low back disability.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  As such, this aspect of service connection is established for both claims.

Low Back Disability

The Veteran claims that his current low back was incurred in or due to active service.  Despite this, throughout the pendency of this appeal, the Veteran acknowledges that he did not complain of or seek treatment for a low back disability during his military service.  Indeed, in May 1986, the Veteran underwent an enlistment examination for the ANG.  A clinical evaluation did not reveal the presence of a low back disability or symptoms thereof.  The Veteran's spine was deemed normal.  In a contemporaneous report of medical history, the Veteran did not endorse then or ever experiencing recurrent back pain.  Additionally, the May 1986 examination report shows that the Veteran was scored as "1" in each of the PULHES profile categories.  The "PULHES" profile reflects the overall physical and psychiatric condition of an individual on a scale of 1 (high level of fitness) to a 4 (medical condition or physical defect that is below the level of medical fitness required for retention in the military service).  The "P" stands for "physical capacity or stamina," the "U" indicates "upper extremities," the "L" is indicative of "lower extremities," the "H" reflects the condition of the "hearing and ears," the "E" is indicative of the "eyes," and the "S" stands for "psychiatric condition."  Odiorne v. Principi, 3 Vet. App. 456, 457 (1992).  Ultimately, the Veteran was deemed to be qualified for enlistment.

According to an examination report, dated on February 25, 1991, the Veteran's spine was clinically normal, and he was scored "1" in each of the PULHES profile categories.  Id.  In a contemporaneous report of medical history, the Veteran denied then or ever experiencing recurrent back pain.  

The Veteran separated from the U.S. Army Ready Reserves in June 1993.

Although the Veteran claims that he did not complain of or seek treatment for a low back disability during his military service, he testified at a June 2012 hearing that he performed various in-service tasks, beginning in May 1985, which caused him to experience low back pain.  The Board accepts the Veteran's testimony as competent and credible evidence as to in-service events and lay observable symptoms.  Consequently, the salient question present by the Veteran's claim (with respect to direct service connection), is whether his current low back disability is etiologically related to his in-service symptoms and/or his in-service tasks.

In June 2015, the Veteran underwent a VA examination.  After reviewing the evidence of record, the Veteran's assertions, and administering a clinical evaluation, the examiner rendered a diagnosis of degenerative arthritis.  The examiner then opined that the Veteran's degenerative arthritis was "less likely than not (less than 50[percent] probability) incurred in or caused by the claimed in-service injury, event, or illness."  In support of this opinion, the examiner provided the following rationale:

[The s]ervice record is silent for treatment, management, or diagnosis of back condition, back injury, or back pain.  [May 9, 1986] Enlistment silent for back.   [February 25, 1991] Military examination silent for back and [V]eteran answered no to recurrent back pain question; clinical evaluation of the spine was normal. 

Isolated finding years after service:

2012 medical record report of low back pain.  Record of [May 25, 2012] education paperwork on back pain of lumbosacral strain.  Lumbosacral strain, a transient condition that normally resolves within weeks to a few months and would likely not still be present more than 20 years after service.  [July 2012] report of no back pain.  This signifies that the [V]eteran's back pain did not seem to be constant or chronic in 2012.  [August 30, 2012] Veteran's statement of appeal 'at the time I was in service, I did not complain because almost all my body parts were functioning well until I got out and couldn't seem to hold a job for long which has gotten me to file a claim for help to live'.  Veteran current x[-]ray and clinical examination findings are of degenerative arthritis of the spine, consistent with the natural aging process.  It is less as likely as not that the [V]eteran's degenerative arthritis of the low back is related to active service or any incident of service.

The evidence of record is otherwise negative for an etiological opinion.

In this, and in other cases, the Board may not base a decision on its own unsubstantiated medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  There was no post-service evidence of record that related the Veteran's low back disability to his active service.  The only competent and probative etiological opinion of record was that of the June 2015 VA examiner, which was negative to the Veteran's claim.  The Board finds that the VA examiner's opinion to be highly probative.

To the extent that the Veteran asserts that his low back disability is etiologically related to his active service, the Board finds that such opinions are more suited to the realm of medical, rather than lay expertise.  Determining the etiology of a disability is too complex for a layperson to proffer a competent opinion, especially in the presence of other etiological possibilities, such as the aging process.  The evidence of record does not demonstrate that the Veteran possesses the ability, knowledge, or experience to provide competent etiological opinions.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Thus, the Veteran's lay opinions are accorded no probative value.

Consequently, the Board finds that service connection for a low back disability is not warranted on a direct basis.  38 C.F.R. § 3.303.

During the pendency of this appeal, the Veteran asserted that he has experienced symptoms of a low back disability since his active service.

Service connection may be awarded where the evidence shows that a Veteran had a chronic condition in service or during an applicable presumptive period and still has the condition.  38 C.F.R. §§ 3.303(b), 3.307, 3.309.  Certain disabilities are presumed to have been incurred in service if manifested to a compensable degree within one year after service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
 §§ 3.307, 3.309.  If there is no evidence of a chronic condition during service or during an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim.  The continuity of symptomatology language in § 3.303(b) is limited to the chronic diseases listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The provisions regarding presumptive service connection listed under 38 C.F.R. § 3.309(a) apply in this matter as degenerative arthritis is listed under 38 C.F.R. § 3.309(a).

The earliest post-service evidence of record demonstrating that the Veteran complained or was treated for a low back disability was dated many years after his active duty.  This is still the case even if the Board were to consider the Veteran's most recent period of service in the ANG as a period of active service.  This prolonged period without complaints or treatment is evidence that there has not been a continuity of symptomatology, and it weighs against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition).

Nevertheless, during the pendency of this appeal the Veteran asserted that he experienced symptoms during and since his active duty.  Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.  Savage v. Gober, 10 Vet. App. 488, 496 (1997), citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Accordingly, the Board must consider the lay evidence submitted by the Veteran regarding his low back disability during and since his active service.

Lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Lay evidence is competent and sufficient in certain instances related to medical matters.  Jandreau, 492 F.3d at 1377.  Specifically, such instances include establishing a diagnosis of a condition when (1) a layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Id.  Similarly, when a disability may be diagnosed by its unique and readily identifiable features, the presence of the disability is not a determination "medical in nature" and is capable of lay observation.

The Veteran's assertions (and testimony) that he continuously experienced low back pain since his active service are considered competent evidence.  Layno, 6 Vet. App. at 469-70.  Now that the Board has determined that the Veteran's assertions are competent, it must also determine whether such evidence is credible.  Id.  In weighing the credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the veteran.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Further, the Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 Vet. App. 1331 (Fed. Cir. 2006).
 
The Veteran's service treatment records do not demonstrate that he complained of or was treated for low back symptoms.  Indeed, the Veteran acknowledges that he did not complain of or seek treatment for a low back injury or symptoms during his military service.  Significantly, the Veteran's February 25, 1991 examination determined that his spine was clinically normal, and in a contemporaneous report of medical history, he denied then or ever experiencing recurrent back pain.  Curry v. Brown, 7 Vet. App. 59, 68 (1994) (holding that contemporaneous evidence has greater probative value than history as reported by a veteran).  Further, the June 2015 VA examination determined that the Veteran's low back disability was less likely than not incurred in or due to his active service, and that it was consistent with the natural aging process.  In a May 2016 letter, a "long-time" friend of the Veteran stated that the Veteran "often" called him to complain about pain in his lower back.  Further, according to this friend, the Veteran did not complain about his "health condition" due to fear that he might be discharged.

After weighing the Veteran's assertions of continuity, as well as those of his long-time friend, against the absence of in-service treatment records; normal clinical findings during the February 25, 1991 examination; the inconsistency of the Veteran's statements with the other evidence of record and his own statements; and the prolonged period before the first post-service treatment and diagnosis, the Board finds that the Veteran's and his friend's statements are not credible evidence as to the Veteran experiencing a low back disability in and/or since his active service.  Caluza, 7 Vet. App. at 506.  The evidence of record is otherwise negative for evidence demonstrating a continuity of symptoms.  As such, the Board finds that service connection for a low back disability is not warranted on the basis of a continuity of symptomatology since the Veteran's active service.  38 C.F.R. § 3.303(b).

Accordingly, service connection for a low back disability is not warranted as the most probative evidence shows it is not related to his military service.  In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Hypertension

The Veteran asserts that his current hypertension had its onset during a period of active service.  Despite this, the Veteran acknowledges that he did not complain of or seek treatment for hypertension during his military service.  Indeed, during the confirmed period of active service from September 4, 1986, to December 12, 1986, the Veteran's service treatment records do not demonstrate complaints of or treatment for hypertension, nor was there an indication of high blood pressure.

Beyond the Veteran's assertions, the evidence of record did not include an etiological opinion linking his current hypertension to his confirmed period of active service.  The Veteran's assertions are not probative evidence that his current hypertension was incurred in or due to his period of active service.  Jandreau, 492 F.3d at 1377.  Further, there is no indication that there may be an association between his current hypertension and his confirmed period of active service.  Consequently, the Board finds that service connection for hypertension is not warranted on a direct basis with respect to the Veteran's confirmed period of active service from September 4, 1986, to December 12, 1986.

The Veteran essentially asserts that his hypertension has been present since his confirmed period of active service.  Service connection for hypertension is available based on a continuity of symptomatology.  38 C.F.R. § 3.309(a); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The earliest evidence of record after the confirmed period of active service suggesting the presence of hypertension is dated on February 25, 1991.  Specifically a blood pressure reading of 171/80 was obtained, but no diagnosis of hypertension was rendered.  The first treatment or diagnosis of hypertension was dated many years after his most recent period of service in the ANG.  These prolonged periods without complaints or treatment is evidence that there has not been a continuity of symptomatology, and it weighs against the claim.  See Mense, 1 Vet. App. at 356.

The Veteran has not submitted any evidence that his hypertension was present since his confirmed period of active service beyond his assertions and a May 2016 letter from a long-time friend.  Savage, 10 Vet. App. at 496.  This friend stated that the Veteran would "often" call him and complain about his hypertension without further explanation.   

Neither the Veteran nor his long-time friend provided an explanation as to the lay observable symptoms associated with the Veteran's hypertension, or provided evidence of ongoing blood pressure readings.  Layno, 6 Vet. App. at 469.  As such, the Board finds that the Veteran's statements and the letter provided by his long-time friend are of no probative value.
 
The record is otherwise negative for evidence of a continuity of post-service symptoms of hypertension.  As such, the Board finds that service connection for hypertension is not warranted on the basis of a continuity of symptomatology since the Veteran's active service.  38 C.F.R. § 3.303(b).

As referenced above, the Veteran served on multiple periods of ACDUTRA or INACDUTRA in the ANG following his confirmed period of active service.  

As defined by statute and regulation, active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of INACDUTRA during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21), (24) (West 2014); 38 C.F.R. § 3.6(a), (d) (2016).  ACDUTRA includes full-time duty performed for training purposes by members of the National Guard of any state.  38 U.S.C.A. §§ 101(22), 316, 502, 503, 504, 505 (West 2014); 38 C.F.R. § 3.6(c)(3) (2016).  Presumptive periods do not apply to ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  Service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing ACDUTRA, or from an injury incurred or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106 (West 2014).

Hypertension is defined by the regulations as a disease and, thus, service connection for hypertension is only available if it was incurred during a period of ACDUTRA.  The only indication that the Veteran's current hypertension onset during his military service is the clinical results of the February 25, 1991 examination.  Specifically, the Veteran's blood pressure was measured as 171/80.  Consequently, the salient issue present by the Veteran's claim is whether that period of service, including February 25, 1991, was a period of ACDUTRA.

The AMO undertook exhaustive efforts to verify if the Veteran was serving on February 25, 1991 and, if so the status of that service.  Requests to various records repositories (chiefly the ANG and DFAS) revealed that the Veteran served on January 19 and 20, 1991; February 9 and 10, 1991; and March 2 and 3, 1991, in relevant part; but not specifically on February 25, 1991.  A leave and earning statement demonstrated that, from February 1 to February 28, 1991, the status of the Veteran's service was "Additional Training Assembly," which is categorized as a period of INACDUTRA. Based on the documentation obtained from the various repositories, in June 2016, the RO/AMO issued a formal finding that the Veteran was not serving on a period of ACDUTRA on February 25, 1991.

Although the relevant records repositories were unable to specifically verify the status of the Veteran's service on February 25, 1991, the leave and earning statement covering February 1 to February 28, 1991, necessarily includes February 25, 1991.  This leave and earning statement indicates that the Veteran's service during the entire month of February 1991 was INACDUTRA.  Beyond the Veteran's assertions to the contrary, the record was negative for evidence demonstrating that the Veteran's service on February 25, 1991 was during a period of ACDUTRA  The Board finds the obtained leave and earning statement to be more probative that the Veteran's assertions.  Consequently, the Board concludes that the Veteran was not serving on a period of ACDUTRA on February 25, 1991, but was serving on a form of INACDUTRA.  As such, service connection for hypertension is barred as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that, where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law).

The Board considered service-connection for hypertension on a presumptive basis.  However, evidentiary presumptions do not extend to those who claim service connection based on a period of ACDUTRA or INACDUTRA, unless veteran status has already been established for the period of service in question.   See Hill (David) v. McDonald, __ Vet. App. __, No. 14-1811 (Oct. 7, 2016) (holding that aggravation of pre-existing disabilities can apply to ACDUTRA if veteran status is established).  Service connection has not been granted for any of the Veteran's disabilities.  Therefore, while the Veteran has a current diagnosis of hypertension, presumptive service connection for such chronic disease based on a period of ACDUTRA or INACDUTRA is not available.  

Accordingly, service connection for hypertension is not warranted as the most probative evidence shows it is not related to his active service or was incurred during a period of ACDUTRA.  In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert, 1 Vet. App. at 53.


ORDER

Service connection for hypertension is denied.

Service connection for a low back disability is denied.



____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


